Name: Council Regulation (EC) NoÃ 920/2005 of 13 June 2005 amending Regulation NoÃ 1 of 15 April 1958 determining the language to be used by the European Economic Community and Regulation NoÃ 1 of 15 April 1958 determining the language to be used by the European Atomic Energy Community and introducing temporary derogation measures from those Regulations
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  politics and public safety
 Date Published: nan

 18.6.2005 EN Official Journal of the European Union L 156/3 COUNCIL REGULATION (EC) No 920/2005 of 13 June 2005 amending Regulation No 1 of 15 April 1958 determining the language to be used by the European Economic Community and Regulation No 1 of 15 April 1958 determining the language to be used by the European Atomic Energy Community and introducing temporary derogation measures from those Regulations THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 290 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 190 thereof, Having regard to the Treaty on European Union, and in particular Articles 28(1) and 41(1) thereof, Whereas: (1) The Irish Government has requested that the Irish language be accorded the same status as that accorded to the national official languages of the other Member States and that the necessary amendments be made to that effect to Council Regulation No 1 of 15 April 1958 determining the languages to be used by the European Economic Community (1) and to Council Regulation No 1 of 15 April 1958 determining the languages to be used by the European Atomic Energy Community (2), which two Regulations are hereinafter referred to as Regulation No 1. (2) It results from Articles 53 of the Treaty on European Union and 314 of the Treaty establishing the European Community that the Irish language is one of the authentic languages of each of these Treaties respectively. (3) The Irish Government stresses that, in accordance with Article 8 of the Constitution of Ireland, the Irish language as the national language is the first official language of Ireland. (4) It is appropriate to answer positively to the Irish Governments request and to amend Regulation No 1 accordingly. It is however appropriate to decide that, for practical reasons and on a transitional basis, the institutions of the European Union are not to be bound by the obligation to draft and translate all acts, including judgments of the Court of Justice, in the Irish language. It is also appropriate to provide that such a derogation be partial, to exclude from its scope Regulations adopted jointly by the European Parliament and the Council and to empower the Council to determine unanimously, within a period of four years after the date of application of this Regulation and at five-yearly intervals thereafter, whether to put an end to that derogation, HAS ADOPTED THIS REGULATION: Article 1 Regulation No 1 is hereby amended as follows: 1. Article 1 shall be replaced by the following: Article 1 The official languages and the working languages of the institutions of the European Union shall be Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Irish, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Slovak, Slovenian, Spanish and Swedish.; 2. Article 4 shall be replaced by the following: Article 4 Regulations and other documents of general application shall be drafted in the 21 official languages.; 3. Article 5 shall be replaced by the following: Article 5 The Official Journal of the European Union shall be published in the 21 official languages. Article 2 By way of derogation from Regulation No 1 and for a renewable period of five years beginning on the day on which this Regulation applies, the institutions of the European Union shall not be bound by the obligation to draft all acts in Irish and to publish them in that language in the Official Journal of the European Union. This Article shall not apply to Regulations adopted jointly by the European Parliament and the Council. Article 3 Not later than four years after the date of application of this Regulation and at five-yearly intervals thereafter, the Council shall review the operation of Article 2 and determine unanimously whether to put an end to the derogation referred to in that Article. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 13 June 2005. For the Council The President J. ASSELBORN (1) OJ 17, 6.10.1958, p. 385/58. Regulation as last amended by the 2003 Act of Accession. (2) OJ 17, 6.10.1958, p. 401/58. Regulation as last amended by the 2003 Act of Accession.